Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant amended the specification to clarify the previous objection, and thus the objection is withdrawn.

Claim Objections
Claim 1 was amended to clarify the previous objection regarding “desiring to enjoy”, and thus the objection is withdrawn.
Claim 6 was canceled by the applicant, rendering the previous objection moot.

Claim Interpretation
Applicant amended the claim language to no longer invoke 112f, and thus the invocation is withdrawn.

Claim Rejections - 35 USC § 112
Claim 6 was canceled by the applicant, rendering the previous rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Lambert (US20170256168A1) and further in view of Stewart (US20110012384A1).
Regarding claim 1, Lambert teaches;
An information processing apparatus (taught as a system for determining a dispatch, abstract) comprising a server is configured to: 
receive registration of a first user providing a service included in an in-vehicle service group (taught as a driver selection system that communicates with a driver using the system, abstract) and receives registration of a second user participating in the service included in the in-vehicle service group (taught as a rider requesting a pickup with a ride share app to communicate to the system, paragraph 0022); 
acquire first getting-in information indicating a first getting-in time (taught as a start point, which includes time, paragraph 0021) and a second getting-in position at which the second user gets in the vehicle (taught as a second pickup location, such as shown in Fig 5, element 504); 
acquire second getting-in information indicating a second getting-in time (taught as a start point, which includes time, paragraph 0021),
formulate a movement plan of the vehicle such that the vehicle stops at the first getting-in position at the first getting-in time and the vehicle stops at the second getting-in position at the second getting-in time based on the first getting-in information and the second getting-in information (taught as chaining multiple rides together with multiple riders and pickup locations, shown in Fig 5, paragraph 0031); and 
transmit movement plan information indicating the movement plan to the vehicle (taught as an output interface, which describes the system of wireless/communication connection and display in the vehicle, which provides route and destination information, paragraph 0027, Fig 2).  
However, Lambert does not explicitly teach; match a first user providing a specific service included in the in-vehicle service group with a second user participating in the specific service, 
and a first getting-in position at which the first user gets in a vehicle loaded with a facility and a material for realizing the interior required for providing the service, and 
	Stewart teaches; match a first user providing a specific service included in the in-vehicle service group with a second user participating in the specific service (taught as scheduling professionals [first user, the recruited stylist/barber] for the appointment, Fig 3 31), 
acquire first getting-in information indicating a first getting-in time and a first getting-in position at which the first user gets in a vehicle loaded with a facility and a material for realizing the interior required for providing the service (taught as receiving a request for an appointment, and determining a time and location for the professional, paragraph 0039; while not explicitly indicating that the professional would be picked up on the way, it would be obvious to do so to expedite the process, and explicitly using a vehicle for providing grooming services, abstract, Fig 6), and 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the services vehicle as taught by Stewart with the ridesharing system taught by Lambert in order to expedite the service process, and allows for a more robust ridesharing system. 

Regarding claim 2, Lambert teaches;
The information processing apparatus according to claim 1 (see claim 1 rejection), wherein the server is further configured to: 
acquire first getting-off information indicating a first getting-off time and a first getting-off position at which the first user gets off the vehicle (disclosed as dropoff locations, shown in Fig 5 element 506); and 
formulate a movement plan of the vehicle such that the vehicle further stops at the first getting-off position at the first getting-off time (taught as chaining multiple rides together with multiple riders and pickup locations, shown in Fig 5, paragraph 0031, accounting for times/detour thresholds of the users, paragraph 0023).  
	
Regarding claim 3, Lambert teaches;
The information processing apparatus according to claim 2 (see claim 2 rejection), wherein the server is further configured to: 
formulate a movement plan of the vehicle such that a time from the first getting-in time to the first getting-off time is equal (the examiner is interpreting this to mean less than or equal to, as it generally would not make sense to delay reaching a getting-off position just to be exactly equal to the provided required time/deadline or length required for a service) to the required time of the specific service (taught as accounting for a time/detour threshold preference in the ride chaining request to determine the route, paragraph 0023; by default it looks for the fastest route from the appointed pick up time, but is allowed to factor in detour times to add additional passengers so long as it is within the threshold set by the user [the required time is less than the max detour threshold]).  
	However, Lambert does not teach; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the specific service (disclosed as delay time/detour threshold limits for the users, paragraph 0023), 
	Stewart teaches; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the specific service (taught as an appointment, Fig 3 31; while not explicitly disclosed as determining a length of time, this is a common feature of appointments [such as doctor’s appointments assuming to take place for some amount of time] to improve scheduling). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a length of the service as taught by Stewart in the system taught by Lambert in order to improve the scheduling of the rideshare. 

Regarding claim 4, Lambert teaches;
The information processing apparatus according to claim 1 (see claim 1 rejection), wherein the server is further configured to: 
acquire second getting-off information indicating a second getting-off time and a second getting-off position at which the second user gets off the vehicle (taught as delay time/detour threshold limits for the users, paragraph 0023); and 
formulate a movement plan of the vehicle such that the vehicle further stops at the second getting-off position at the second getting-off time (taught as accounting for a time/detour threshold in the ride chaining request to determine the route, paragraph 0023).  

Regarding claim 5, Lambert teaches;
The information processing apparatus according to claim 4 (see claim 4 rejection), wherein the server is further configured to: 
formulate a movement plan of the vehicle such that a time from the second getting-in time to the second getting-off time is equal (the examiner is interpreting this to mean less than or equal to, as it generally would not make sense to delay reaching a getting-off position just to be exactly equal to the provided required time/deadline or length required for a service) to the required time of the specific service (disclosed as accounting for the user’s desired time/delay threshold in choosing the route, paragraph 0023).  
However, Lambert does not teach; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the specific service (disclosed as delay time/detour threshold limits for the users, paragraph 0023), 
	Stewart teaches; acquire a required time (the examiner is interpreting ‘required’ to include deadlines; for example, a user must arrive at the first getting-off location by 2:00 pm) of the specific service (taught as an appointment, Fig 3 31; while not explicitly disclosed as determining a length of time, this is a common feature of appointments [such as doctor’s appointments assuming to take place for some amount of time] to improve scheduling). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a length of the service as taught by Stewart in the system taught by Lambert in order to improve the scheduling of the rideshare. 

Response to Arguments
The Applicant argues on pages 7-8 of the remarks that Lambert fails to disclose the amended material of the claim, and thus the 102(a)(1) rejection is invalid. The examiner agrees that Lambert does not explicitly disclose that the vehicle is loaded with a facility and material required to provide the service, and thus withdraws the rejection. However, a new 103 rejection has been made above.

The applicant argues on pages 8-9 of the remarks that the office equated the driver with providing the service, but that Lambert does not disclose the provider of the service [driver] entering at the first location. The examiner agrees with the clarification and withdraws the 102(a)(1) rejection. However, a new 103 rejection has been made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner would also like to note that ambulance systems currently fulfill the concept as claimed as well, where a healthcare provider is picked-up at a location, sent to a second location to pick-up a user, and treats the user on the way to a mutual destination of a hospital.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662